Citation Nr: 0529409	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  05-06 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to reimbursement for registration fees and 
airfare to attend a Shamanic Studies workshop.  


REPRESENTATION

Appellant represented by:	Candace Cate


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from November 1972 to May 
1974.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, VA Regional Office (RO).   

The appellant was afforded a personal hearing before a 
hearing officer at the RO in May 2005.  A transcript of the 
hearing has been associated with the claims file.  


FINDING OF FACT

The Shamanic Studies workshop is not is not reasonable and 
necessary medical treatment for a service-connected 
disability.  


CONCLUSION OF LAW

The appellant is not entitled to reimbursement for the costs 
associated with a Shamanic Studies workshop, including 
registration fees and airfare.  38 U.S.C.A. § 1701 (West 
2002); 38 C.F.R. § 17.30 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in January 2005.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The appellant was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the January 
2005 notice, the February 2005 statement of the case issued 
constituted subsequent process.  The appellant has not shown 
how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  Accordingly, the 
Board concludes it should proceed, as specific notice as to 
what evidence the claimant could or should obtain has been 
provided in effect and no additional pertinent evidence was 
submitted.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the claimant, and there is no other specific 
evidence to advise him/her to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Analysis

The appellant is seeking entitlement to reimbursement for 
costs associated with Shamanic Studies workshops.  
Specifically, he is requesting that VA pay for a workshop 
titled, Fit Body, Fit Soul, A Visionary Way to Health, 
Balance and Well Being, he attended during two periods, as 
well as the airfare associated with traveling to the 
workshops.  The Board notes the appellant is service 
connected for a back disability.  In his claim, dated in 
November 2004, the appellant stated that the class was in 
furtherance of enlightenment and spirituality, not his 
service-connected back disability.  Regardless, the workshop 
is not a medical service as contemplated under the provisions 
of 38 C.F.R. § 17.30(a) (2004).  

For the purposes of Chapter 17, "[t]he term medical services 
includes, in addition to medical examination, treatment, and 
rehabilitation services:  (1) Surgical services, dental 
services and appliances as authorized in §§ 17.160 through 
17.166, optometric and podiatric services, (in the case of a 
person otherwise receiving care or services under this 
chapter) the preventive health care services set forth in 38 
U.S.C.A. § 1762, wheelchairs, artificial limbs, trusses and 
similar appliances, special clothing made necessary by the 
wearing of prosthetic appliances, and such other supplies or 
services as are medically determined to be reasonable and 
necessary.  (2) Such consultation, professional counseling, 
training and mental health services as are necessary in 
connection with the treatment (i) of the service-connected 
disability of a veteran pursuant to § 17.93(a) . . .." 38 
C.F.R. § 17.30(a) (emphasis added); 38 U.S.C.A. § 
1701(6)(E)(iii) (West 2002).  

While the workshop description from The Center for Shamanic 
Studies notes that it relates to the practices of Shamanic 
health and healing, it is noted that most of the time in the 
workshop is spent outdoors at the retreat facility with a 
picnic style lunch each day.  Suggested items to bring 
include, comfortable running shoes, pocket knife, and rain 
gear.  Clearly, this workshop is not a medical service for VA 
purposes.  The workshop is not a "medical service" for 
which fee basis treatment can be authorized under 38 C.F.R. § 
17.52.








ORDER

Entitlement to reimbursement for the costs of attending a 
Shamanic Studies workship, to include registration fees and 
airfare, is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


